Exhibit 10.1

Silicon Laboratories Inc.

1.375% Convertible Senior Notes due 2022

 

 

Purchase Agreement

February 28, 2017

Goldman, Sachs & Co.

Wells Fargo Securities, LLC

as representatives of the several Initial Purchasers named in Schedule I hereto

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Ladies and Gentlemen:

Silicon Laboratories Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the purchasers named in Schedule I hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), an aggregate of $350,000,000 principal amount of the 1.375%
Convertible Senior Notes due 2022 (the “Firm Securities”) and, at the election
of the Initial Purchasers, up to an aggregate of $50,000,000 additional
aggregate principal amount of such 1.375% Convertible Senior Notes due 2022 (the
“Optional Securities”). The Firm Securities and any Optional Securities that the
Initial Purchasers elect to purchase pursuant to Section 2 hereof are
collectively called the “Securities.” The Securities will be convertible into
cash, shares of the Company’s common stock, par value $0.0001 per share (such
shares, the “Underlying Common Stock” and such common stock, the “Common
Stock”), or a combination of cash and Common Stock, at the Company’s election,
as set forth in the Pricing Disclosure Package and the Offering Circular (each
as defined below).

 

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, each of the Initial Purchasers that:

 

  (a)

Incorporation of Documents by Reference. A preliminary offering circular, dated
February 27, 2017 (the “Preliminary Offering Circular”), and an offering
circular, dated February 28, 2017 (the “Offering Circular”), have been prepared
in connection with the offering of the Securities and shares of the Underlying
Common Stock, if any, issuable upon conversion thereof. The Preliminary Offering
Circular, as amended and supplemented immediately prior to the Applicable Time
(as defined in Section 1(b)), is hereinafter referred to as the “Pricing
Circular”. Any reference to the Preliminary Offering Circular, the Pricing
Circular or the



--------------------------------------------------------------------------------

  Offering Circular shall be deemed to refer to and include all documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a), 13(c) or 15(d) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of such circular and incorporated by reference therein and any reference to the
Preliminary Offering Circular or the Offering Circular, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act after the date of the Preliminary Offering Circular or
the Offering Circular, as the case may be, and prior to such specified date and
(ii) any Additional Issuer Information (as defined in Section 5(f)) furnished by
the Company prior to the completion of the distribution of the Securities; and
all documents filed under the Exchange Act and so deemed to be included in the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports” (provided that where only sections of such documents
are specifically incorporated by reference, only such sections shall be
considered to be part of the “Exchange Act Reports”). The Exchange Act Reports,
when they were or are filed with the Commission, conformed or will conform in
all material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof. The Preliminary Offering Circular or the Offering Circular and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by an Initial Purchaser
through the Representatives expressly for use therein, which information is
limited to the information set forth in Section 9(f);

 

  (b)

Accurate Disclosure. For the purposes of this Agreement, the “Applicable Time”
is 7:45 P.M., New York City time, on February 28, 2017 or such other time as
agreed by the Company and the Representatives; the Pricing Circular as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Circular or the Offering Circular
and each such Company Supplemental Disclosure Document and Permitted General
Solicitation Material, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or

 

2



--------------------------------------------------------------------------------

  Permitted General Solicitation Material in reliance upon and in conformity
with information furnished in writing to the Company by an Initial Purchaser
through the Representatives expressly for use therein, which information is
limited to the information set forth in Section 9(f);

 

  (c) No Material Adverse Change in Business. Neither the Company nor any of its
subsidiaries has sustained since the date of the latest audited financial
statements included in the Pricing Circular any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular; and, since the respective dates as of which information is given in
the Pricing Circular, there has not been any change in the capital stock,
partnership interests or membership interests, as applicable, or long-term debt
of the Company or any of its subsidiaries or any material adverse change, or any
development that could reasonably be expected to become a material adverse
change, in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, otherwise than as set forth or contemplated in
the Pricing Circular;

 

  (d) Title to Property. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Circular or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries; and any real property and
buildings held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries;

 

  (e) Good Standing of the Company. The Company and each of its subsidiaries has
been duly incorporated or formed and is validly existing as a corporation,
limited partnership or limited liability company in good standing under the laws
of its respective jurisdiction of incorporation or formation, with power and
authority (corporate, limited partnership, limited liability company and other)
to own its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Circular, and has been duly qualified as a
foreign corporation, limited partnership or limited liability company for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified or be in good standing in
any such jurisdiction;

 

  (f)

Capitalization. The Company has an authorized capitalization as set forth in the
Pricing Disclosure Package and the Offering Circular, and all of the issued
shares of capital stock of the Company have been duly and validly authorized and
issued and are fully paid and non-assessable; the number of shares of Common
Stock (assuming (i) full physical settlement of all conversions of the
Securities, (ii) the maximum conversion rate increase in respect of any
conversion in respect of a “make-whole fundamental change” or a redemption of
the Securities and (iii) the Initial Purchasers exercise their option to
purchase the Optional Securities in full) (the “Maximum Number of Underlying
Securities”) has been duly and

 

3



--------------------------------------------------------------------------------

  validly authorized and reserved for issuance by the Company and, if and when
issued upon conversion of the Securities in accordance with the terms of the
Securities, will be validly issued, fully paid and non-assessable, and the
issuance of the Underlying Common Stock will not be subject to any preemptive or
similar rights; the Underlying Common Stock will conform to the description
thereof in each of the Pricing Disclosure Package and the Offering Circular; and
all of the issued shares of capital stock, partnership interests or membership
interests, as applicable, of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;

 

  (g) Authorization of the Securities and the Indenture. The Securities have
been duly authorized by the Company and, when issued and delivered pursuant to
this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the indenture to be dated as of the
First Time of Delivery (as defined below) (the “Indenture”) between the Company
and Wilmington Trust, N.A., as Trustee (the “Trustee”), under which they are to
be issued, which will be substantially in the form previously delivered to you;
the Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, the Indenture will constitute a valid
and legally binding instrument, enforceable against the Company in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles and entitled to the benefits
provided by the Indenture; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Offering Circular and will be in substantially the form
previously delivered to you;

 

  (h) Authorization of this Agreement. The Company has all requisite corporate
power to execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company;

 

  (i) Compliance with Regulations. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System;

 

  (j) Absence of Manipulation. Prior to the date hereof, neither the Company nor
any of its affiliates has taken any action which is designed to or which has
constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

 

  (k)

Absence of Violations, Defaults and Conflicts. The issue and sale of the
Securities and the issuance, if any, of the Underlying Common Stock upon
conversion of the Securities, the compliance by the Company with all of the
provisions of the Securities, the Indenture and this Agreement, the consummation
of the transactions herein and therein contemplated and the application of the
proceeds from the sale of the Securities as described under “Use of Proceeds” in
the Pricing Disclosure Package and the Offering Circular will not conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the

 

4



--------------------------------------------------------------------------------

  Company or any of its subsidiaries is bound or to which any of the property or
assets of the Company or any of its subsidiaries is subject, nor will such
action result in any violation of the provisions of the Certificate of
Incorporation or Bylaws of the Company or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities, the issuance, if any, of the Underlying Common Stock
upon conversion of the Securities or the consummation by the Company of the
transactions contemplated by this Agreement or the Indenture, except for such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Initial Purchasers;

 

  (l) Absence of Violations. (i) The Company is not in violation of its
Certificate of Incorporation or Bylaws; (ii) none of the Company’s subsidiaries
is in material violation of its Certificate of Incorporation, Bylaws or
equivalent organizational document, as applicable; and (iii) neither the Company
nor any of its subsidiaries is in default in the performance or observance of
any material obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of this clause (iii) for such violations that would not have
a material adverse effect on the financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”);

 

  (m) Descriptions in the Pricing Disclosure Package and the Offering Circular.
The statements set forth in the Pricing Circular and the Offering Circular under
the captions “Description of Notes” and “Description of Capital Stock”, insofar
as they purport to constitute a summary of the terms of the Securities and the
Common Stock, under the caption “Material United States Federal Tax
Considerations” and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair;

 

  (n) Absence of Proceedings. Other than as set forth in the Pricing Disclosure
Package and the Offering Circular, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which, if determined adversely to the Company or any of its
subsidiaries, would have a Material Adverse Effect; and, to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

 

  (o) Pricing Disclosure Package; Rule 144A Eligibility. When the Securities are
issued and delivered pursuant to this Agreement, the Securities will not be of
the same class (within the meaning of Rule 144A under the United States
Securities Act of 1933, as amended (the “Act”)) as securities which are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system;

 

  (p) Periodic and Other Reports. The Company is subject to Section 13 or 15(d)
of the Exchange Act;

 

  (q) Investment Company Act. The Company is not, and after giving effect to the
issuance and sale of the Securities and the application of the proceeds thereof,
will not be, an “investment company”, as such term is defined in the United
States Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

5



--------------------------------------------------------------------------------

  (r) No General Solicitation. Neither the Company nor any person acting on its
behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Act (other than by means of a Permitted General
Solicitation, as defined below);

 

  (s) Absence of Certain Conduct. Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company has offered or sold
to any person any Securities, or any securities of the same or a similar class
as the Securities, other than Securities offered or sold to the Initial
Purchasers hereunder;

 

  (t) Accounting Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting;

 

  (u) Absence of Change in Accounting Controls. Since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Circular, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

 

  (v) Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

 

  (w) Independent Accountants. Ernst & Young LLP, which has audited certain
financial statements of the Company and its subsidiaries, is an independent
registered public accounting firm as required by the Act and the rules and
regulations of the Commission thereunder;

 

  (x) Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries has (i) made any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom; or
(v) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment;

 

6



--------------------------------------------------------------------------------

  (y) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of applicable anti-money laundering
laws, including, but not limited to, the Bank Secrecy Act of 1970, as amended by
the USA PATRIOT ACT of 2001, and the rules and regulations promulgated
thereunder, and the anti-money laundering laws of the various jurisdictions in
which the Company and its subsidiaries conduct business (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened;

 

  (z) OFAC. None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently the subject or the target of any
sanctions administered or enforced by the U.S. Government, including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”), or other relevant sanctions authority (collectively,
“Sanctions”), and the Company will not directly or indirectly use the proceeds
of the offering of the Securities hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity (i) to fund or facilitate any activities of or business with
any person, or in any country or territory, that, at the time of such funding,
is the subject or the target of Sanctions or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as purchaser, advisor, investor or otherwise) of Sanctions;

 

  (aa) Intellectual Property. The Company and its subsidiaries own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, know-how and other intellectual property rights (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses as currently being conducted, and to the knowledge of the
Company, the conduct of such businesses will not conflict in any material
respect with any valid and enforceable rights of others;

 

  (bb) Environmental Laws. (i) To the knowledge of the Company and its
subsidiaries, there are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under any laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, foreign, national, state, provincial, regional, or local
authority, relating to pollution, the protection of human health or safety, the
environment, or natural resources, or to use, handling, storage, manufacturing,
transportation, treatment, discharge, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”) in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (ii) neither the Company nor any of its subsidiaries is aware of any
issues regarding compliance with Environmental Laws, including any pending or
proposed Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a Material
Adverse Effect on the Company and its subsidiaries, taken as a whole, and
(iii) neither the Company nor any of its subsidiaries anticipates material
capital expenditures relating to Environmental Laws;

 

7



--------------------------------------------------------------------------------

  (cc) Payment of Taxes. The Company and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all material tax returns required to be
filed through the date hereof (except for (i) any taxes that are being disputed
in good faith by appropriate proceedings and for which the Company or such
subsidiary, as appropriate, holds adequate reserves in accordance with GAAP, and
(ii) those returns for which a request for extension has been filed; and except
in each case as would not result in a Material Adverse Effect and except as
otherwise disclosed in the Pricing Disclosure Package and the Offering Circular,
there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets;

 

  (dd) Possession of Licenses and Permits. The Company and its subsidiaries
possess all material licenses, certificates, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Pricing Disclosure
Package and the Offering Circular, except for such failure as would not have a
Material Adverse Effect, and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such material license, certificate, permit or authorization;

 

  (ee) Absence of Labor Disputes. No material labor or employment dispute with
the employees of the Company or any of its subsidiaries exists or, to the
knowledge of the Company, is contemplated or threatened, and the Company is not
aware of any existing or imminent labor dispute with, the employees of any of
its or its subsidiaries’ principal suppliers, or contractors;

 

  (ff)

Compliance with ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Code) would have any
liability (each, a “Plan”) has been maintained in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to, ERISA and the Code, provided that any
representation in this clause (i) relating to a Multiemployer Plan (within the
meaning of Section 3(37) of ERISA)) is provided solely to the knowledge of the
Company; (ii) no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur; (iv) neither the Company
nor any member of the Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the PBGC, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA); (v) there is no pending audit or investigation by
the Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other governmental agency or any foreign regulatory
agency with respect to any Plan; and (vi) there is no increase in the aggregate
amount of contributions required to be made to all Plans by the Company or its
subsidiaries in the current fiscal year of the Company and its

 

8



--------------------------------------------------------------------------------

  subsidiaries compared to the amount of such contributions made in the Company
and its subsidiaries’ most recently completed fiscal year; except, in each case,
for any failure, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect; and

 

  (gg) Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as, in the Company’s reasonable judgment, are prudent and customary in
the business in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

2. Sale and Delivery to Initial Purchasers.

Firm Securities. Subject to the terms and conditions herein set forth, (a) the
Company agrees to issue and sell to each of the Initial Purchasers, and each of
the Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 97.5% of the principal amount thereof, the
principal amount of Firm Securities set forth opposite the name of such Initial
Purchaser in Schedule I hereto, and (b) in the event and to the extent that the
Initial Purchasers shall exercise the election to purchase Optional Securities
as provided below, the Company agrees to issue and sell to each of the Initial
Purchasers, and each of the Initial Purchasers agrees, severally and not
jointly, to purchase from the Company, at the same purchase price set forth in
clause (a) of this Section 2, that portion of the aggregate principal amount of
the Optional Securities as to which such election shall have been exercised (to
be adjusted by you so as to eliminate fractions of $1,000) determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the principal amount of Firm Securities set
forth opposite the name of such Initial Purchaser in Schedule I hereto and the
denominator of which is the aggregate principal amount of the Firm Securities.

Optional Securities. In addition, subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchasers, severally
and not jointly, to purchase at their election up to $50,000,000 aggregate
principal amount of Optional Securities, at the purchase price set forth in
clause (a) of the first paragraph of this Section 2. You may exercise this right
on behalf of the Initial Purchasers, in whole or from time to time in part, by
providing written notice to the Company, given within a period of 30 calendar
days after the date of this Agreement, setting forth the aggregate principal
amount of Optional Securities to be purchased and the date on which such
Optional Securities are to be delivered, as determined by you but in no event
earlier than the First Time of Delivery (as defined in Section 4(a) hereof) or,
unless you and the Company otherwise agree in writing, earlier than two business
days after the date of such notice or later than April 6, 2017.

 

3. Qualified Institutional Buyers. Upon the authorization by you of the release
of the Securities, the several Initial Purchasers propose to offer the
Securities for sale upon the terms and conditions set forth in this Agreement
and the Offering Circular and each Purchaser, acting severally and not jointly,
hereby represents and warrants to, and agrees with the Company that it will sell
the Securities only to persons who it reasonably believes are “qualified
institutional buyers” (“QIBs”) within the meaning of Rule 144A under the Act in
transactions meeting the requirements of Rule 144A.

 

9



--------------------------------------------------------------------------------

4. Payment; Time of Delivery.

 

  (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Representatives, for the account of each Purchaser, against
payment by or on behalf of such Initial Purchaser of the purchase price therefor
by wire transfer of Federal (same day) funds, by causing DTC to credit the
Securities to the account of Wells Fargo Securities, LLC at DTC. The Company
will cause the certificates representing the Securities to be made available to
the Representatives for checking at least twenty-four hours prior to each Time
of Delivery (as defined below) at the office of Davis Polk & Wardwell LLP, 450
Lexington Avenue, New York, New York 10017 (the “Closing Location”). The time
and date of such delivery and payment shall be, with respect to the Firm
Securities, 9:30 a.m., New York City time, on March 6, 2017 or such other time
and date as the Representatives and the Company may agree upon in writing, and,
with respect to the Optional Securities, 9:30 a.m., New York City time, on the
date specified by you in the written notice given by the Representatives of the
Initial Purchasers’ election to purchase such Optional Securities, or such other
time and date as the Representatives and the Company may agree upon in writing.
Such time and date for delivery of the Firm Securities is herein called the
“First Time of Delivery”, and each of the First Time of Delivery and any
subsequent time and date for delivery of the Optional Securities, if not the
First Time of Delivery, is herein called a “Time of Delivery”.

 

  (b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Initial Purchasers
pursuant to Section 8(k) hereof, will be delivered at such time and date at the
Closing Location, and the Securities will be delivered at the office of DTC (or
its designated custodian), all at such Time of Delivery. A meeting will be held
at the Closing Location at 4:00 p.m., New York City time, on the New York
Business Day next preceding such Time of Delivery, at which meeting the final
drafts of the documents to be delivered pursuant to the preceding sentence will
be available for review by the parties hereto. For the purposes of this
Section 4, “New York Business Day” shall mean each Monday, Tuesday, Wednesday,
Thursday and Friday which is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

 

5. Covenants of the Company. The Company agrees with each of the Initial
Purchasers:

 

  (a) To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

 

  (b) Promptly from time to time to take such action as you may reasonably
request to qualify the Securities and the Underlying Common Stock for offering
and sale under the securities laws of such jurisdictions as you may request and
to comply with such laws so as to permit the continuance of sales and dealings
therein in such jurisdictions for as long as may be necessary to complete the
distribution of the Securities, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction;

 

  (c)

To furnish the Initial Purchasers with written and electronic copies of the
Offering Circular and any amendment or supplement thereto in such quantities as
you may from time to time

 

10



--------------------------------------------------------------------------------

  reasonably request, and if, at any time prior to the earlier of (i) the
termination of the distribution of the Securities and (ii) the expiration of
nine months after the date of the Offering Circular, any event shall have
occurred as a result of which the Offering Circular as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Circular is delivered, not misleading, or, if for any other reason it shall be
necessary or desirable during such same period to amend or supplement the
Offering Circular, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;

 

  (d) During the period beginning from the date hereof and continuing until the
date that is 90 days after the First Time of Delivery, not to (i) offer, issue,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise transfer or dispose of, directly or indirectly, or file with
the Commission a registration statement under the Act relating to any securities
of the Company that are substantially similar to the Securities or the Common
Stock, including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any such other securities, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise (other than (x) pursuant to employee stock
option plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement and
(y) issuances of the Securities pursuant to this Agreement and any Common Stock
issued upon conversion of the Securities), without your prior written consent;

 

  (e) Not to be or become, at any time prior to the expiration of two years
after the First Time of Delivery, an open-end investment company, unit
investment trust, closed-end investment company or face-amount certificate
company that is or is required to be registered under Section 8 of the
Investment Company Act;

 

  (f) At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of Securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act;

 

  (g) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Circular), to make available to its stockholders consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail;

 

11



--------------------------------------------------------------------------------

  (h) During the period of one year after the last Time of Delivery, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144
under the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Act);

 

  (i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Circular under the caption “Use of Proceeds”;

 

  (j) To reserve and keep available at all times, free of preemptive rights, a
number of shares of Common Stock equal to the Maximum Number of Underlying
Securities for the purpose of enabling the Company to satisfy any obligations to
issue shares of its Common Stock upon conversion of the Securities; and

 

  (k) To use its commercially reasonable efforts to list, subject to notice of
issuance, a number of shares of Common Stock equal to the Maximum Number of
Underlying Securities on the NASDAQ Global Select Market (“NASDAQ”).

 

6. Additional Covenants.

 

  (a) (i) The Company represents and agrees that, without the prior consent of
the Representatives, it and its affiliates and any other person acting on its or
their behalf (other than the Initial Purchasers, as to which no statement is
given) (x) have not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the Act (any such offer is hereinafter
referred to as a “Company Supplemental Disclosure Document”) and (y) have not
solicited and will not solicit offers for, and have not offered or sold and will
not offer or sell, the Securities by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D other
than any such solicitation listed on Schedule II(d) (each such solicitation, a
“Permitted General Solicitation”; each written general solicitation document
listed on Schedule II(d), a “Permitted General Solicitation Material”);

(ii) each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Representatives, other than one
or more term sheets relating to the Securities containing customary information
and conveyed to purchasers of securities or any Permitted General Solicitation
Material, it has not made and will not make any offer relating to the Securities
that, if the offering of the Securities contemplated by this Agreement were
conducted as a public offering pursuant to a registration statement filed under
the Act with the Commission, would constitute a “free writing prospectus,” as
defined in Rule 405 under the Act (any such offer (other than any such term
sheets and any Permitted General Solicitation Material), is hereinafter referred
to as a “Purchaser Supplemental Disclosure Document”); and

(iii) any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Representatives, is listed as
applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively;

 

12



--------------------------------------------------------------------------------

7. Additional Covenants of the Company. The Company covenants and agrees with
the several Initial Purchasers that the Company will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the issue of the Securities and the Underlying
Common Stock and all other expenses in connection with the preparation,
printing, reproduction and filing of the Preliminary Offering Circular and the
Offering Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Initial Purchasers and dealers; (ii) the
cost of printing or producing any Agreement among Purchasers, this Agreement,
the Indenture, the Securities, the Blue Sky Memorandum, closing documents
(including any compilations thereof), Permitted General Solicitation Materials
and any other documents in connection with the offering, purchase, sale and
delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities and the Underlying Common Stock for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the fees and disbursements of counsel for the Initial Purchasers in connection
with such qualification and in connection with the Blue Sky and legal investment
surveys; (iv) any fees charged by securities rating services for rating the
Securities; (v) the cost of preparing the Securities; (vi) the fees and expenses
of the Trustee and any agent of the Trustee and the fees and disbursements of
counsel for the Trustee in connection with the Indenture and the Securities;
(vii) all costs and expenses incurred in connection with any “road show”
presentation to potential purchasers of the Securities; (viii) any cost incurred
in connection with the listing of a number of shares of Common Stock equal to
the Maximum Number of Underlying Securities; and (ix) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Initial Purchasers will pay all of their own costs and expenses, including the
fees of their counsel, transfer taxes on resale of any of the Securities by
them, and any advertising expenses connected with any offers they may make.

 

8. Conditions of the Initial Purchasers’ Obligations. The obligations of the
Initial Purchasers hereunder shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of each Time of Delivery, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

 

  (a) Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, shall have
furnished to you such opinion or opinions, dated such Time of Delivery, with
respect to such matters as you may reasonably request, and such counsel shall
have received such papers and information as they may reasonably request to
enable them to pass upon such matters;

 

  (b) DLA Piper LLP (US), counsel for the Company, and Nestor F. Ho, General
Counsel of the Company, shall have furnished to you their written opinions,
dated such Time of Delivery, in form and substance agreed to by the parties
prior to the date hereof;

 

  (c) On the date of the Offering Circular concurrently with the execution of
this Agreement and also at each Time of Delivery, Ernst & Young LLP shall have
furnished to you a letter or letters, dated the respective dates of delivery
thereof, in form and substance satisfactory to you;

 

  (d)

(i) Neither the Company nor any of its subsidiaries shall have sustained since
the date of the latest audited financial statements included in the Pricing
Circular any loss or interference

 

13



--------------------------------------------------------------------------------

  with its business from fire, explosion, flood or other calamity, whether or
not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, otherwise than as set forth or contemplated in the
Pricing Circular, and (ii) since the respective dates as of which information is
given in the Pricing Circular there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Circular, the effect of which, in any such case
described in clause (i) or (ii), is in your judgment so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in this
Agreement and in each of the Pricing Disclosure Package and the Offering
Circular;

 

  (e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission in
Section 3(a)(62) under the Exchange Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

  (f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NASDAQ; (ii) a suspension or
material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York State authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Circular;

 

  (g) A number of shares of Common Stock equal to the Maximum Number of
Underlying Securities shall have been duly listed, subject to notice of
issuance, on the NASDAQ;

 

  (h) The Company shall have obtained and delivered to the Initial Purchasers
executed copies of an agreement from each of the Company’s directors and
executive officers listed in Schedule IV hereto, substantially to the effect set
forth in Exhibit A hereof;

 

  (i) The Initial Purchasers shall have received an executed original copy of
the Indenture;

 

  (j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

 

  (k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (e) of this Section and as to such
other matters as you may reasonably request.

 

14



--------------------------------------------------------------------------------

9. Indemnification.

 

  (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such Initial
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Initial Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Circular, the
Pricing Circular, the Pricing Disclosure Package, the Offering Circular or any
such amendment or supplement, any Company Supplemental Disclosure Document or
any Permitted General Solicitation Material, in reliance upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representatives expressly for use therein, which information is
limited to the information set forth in Section 9(f).

 

  (b) Each Purchaser, severally and not jointly, will indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular, or any
amendment or supplement thereto, or any Company Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Circular, the Pricing Circular, the Pricing Disclosure Package, the Offering
Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by such
Initial Purchaser through the Representatives expressly for use therein, which
information is limited to the information set forth in Section 9(f); and each
Purchaser will reimburse the Company for any legal or other expenses reasonably
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred.

 

  (c)

Promptly after receipt by an indemnified party under subsection (a) or (b) above
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party under such
subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying

 

15



--------------------------------------------------------------------------------

  party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under such subsection. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

  (d)

If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total underwriting discounts and
commissions received by the Initial Purchasers, in each case as set forth in the
Offering Circular. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Initial Purchasers on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Initial Purchasers agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or

 

16



--------------------------------------------------------------------------------

  payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities purchased by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Initial
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint.

 

  (e) The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate of each Purchaser and each person,
if any, who controls any Initial Purchaser within the meaning of the Act; and
the obligations of the Initial Purchasers under this Section 9 shall be in
addition to any liability which the respective Purchasers may otherwise have and
shall extend, upon the same terms and conditions, to each officer and director
of the Company and to each person, if any, who controls the Company within the
meaning of the Act.

 

  (f) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statement appearing in the third sentence of the second
paragraph under the caption “Plan of Distribution” and the statements regarding
stabilization, syndicate covering transactions and penalty bids appearing in the
first two sentences of the sixth paragraph and in the first sentence of the
seventh paragraph under the caption “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Circular are correct and constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers expressly for use in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular or any such amendment or supplement, any Company
Supplemental Disclosure Document or any Permitted General Solicitation Material.

 

10. Termination.

 

  (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder, you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of thirty-six hours within which
to procure another party or other parties satisfactory to you to purchase such
Securities on such terms. In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Securities, or the Company notifies you that it has so arranged for the
purchase of such Securities, you or the Company shall have the right to postpone
the applicable Time of Delivery for a period of not more than seven days, in
order to effect whatever changes may thereby be made necessary in the Offering
Circular, or in any other documents or arrangements, and the Company agrees to
prepare promptly any amendments or supplements to the Offering Circular which in
your opinion may thereby be made necessary. The term “Initial Purchaser” as used
in this Agreement shall include any person substituted under this Section with
like effect as if such person had originally been a party to this Agreement with
respect to such Securities.

 

17



--------------------------------------------------------------------------------

  (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser(s) by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Initial Purchaser agreed to purchase hereunder
and, in addition, to require each non-defaulting Initial Purchaser to purchase
its pro rata share (based on the principal amount of Securities which such
Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser(s) for which such arrangements have not been made;
but nothing herein shall relieve a defaulting Initial Purchaser from liability
for its default.

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non-defaulting Purchaser or the
Company, except for the expenses to be borne by the Company and the Initial
Purchasers as provided in Section 6 hereof and the indemnity and contribution
agreements in Section 9 hereof; but nothing herein shall relieve a defaulting
Purchaser from liability for its default.

 

11. Survival. The respective indemnities, agreements, representations,
warranties and other statements of the Company and the several Initial
Purchasers, as set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Initial Purchaser or any controlling person of any
Initial Purchaser, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the
Securities.

 

12. Effect of Termination. If this Agreement shall be terminated pursuant to
Section 10 hereof, the Company shall not then be under any liability to any
Initial Purchaser except as provided in Sections 7 and 9 hereof; but, if for any
other reason, the Securities are not delivered by or on behalf of the Company as
provided herein, the Company will reimburse the Initial Purchasers through you
for all expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Initial Purchasers in making preparations
for the purchase, sale and delivery of the Securities, but the Company shall
then be under no further liability to any Initial Purchaser except as provided
in Sections 7 and 9 hereof.

 

13. No Advisory or Fiduciary Relationship; Notices; U.S. Patriot Act. In all
dealings hereunder, you shall act on behalf of each of the Initial Purchasers,
and the parties hereto shall be entitled to act and rely upon any statement,
request, notice or agreement on behalf of any Initial Purchaser made or given by
the Representatives.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Initial Purchasers shall be delivered or sent by mail or facsimile
transmission to you as the Representatives at Goldman, Sachs & Co., 200 West
Street, New York, New York 10282-2198, Attention: Registration

 

18



--------------------------------------------------------------------------------

Department and Wells Fargo Securities, LLC, 375 Park Avenue, New York, New York
10152, Attention: Equity Syndicate Department (Fax: (212) 214-5918); and if to
the Company shall be delivered or sent by mail or facsimile transmission to the
address of the Company set forth in the Offering Circular, Attention: Secretary;
provided, however, that any notice to an Initial Purchaser pursuant to Section 9
hereof shall be delivered or sent by mail or facsimile transmission to such
Initial Purchaser at its address set forth in its Purchasers’ Questionnaire,
which address will be supplied to the Company by you upon request. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

14. Parties. This Agreement shall be binding upon, and inure solely to the
benefit of, the Initial Purchasers, the Company and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company and each
person who controls the Company or any Initial Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Securities from any Initial Purchaser shall be deemed a
successor or assign by reason merely of such purchase.

 

15. Time is of the Essence. Time shall be of the essence of this Agreement.

 

16. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (i) the purchase and sale of the Securities pursuant to this Agreement is
an arm’s-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other, (ii) in connection therewith and
with the process leading to such transaction each Purchaser is acting solely as
a principal and not the agent or fiduciary of the Company, (iii) no Purchaser
has assumed an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company on other matters) or any other obligation to the Company
except the obligations expressly set forth in this Agreement and (iv) the
Company has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Company agrees that it will not claim that the Initial
Purchasers, or any of them, have rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

17. Full Agreement. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

18. GOVERNING LAW. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The
Company agrees that any suit or proceeding arising in respect of this agreement
or our engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

19



--------------------------------------------------------------------------------

19. No Trial by Jury. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

20. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.

 

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Initial Purchasers’ imposing any limitation of any kind.
However, any information relating to the tax treatment and tax structure shall
remain confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers and the Company in accordance with its terms.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

Very truly yours,  

 

Silicon Laboratories Inc.

  By:  

/s/ John C. Hollister

    Name:   John C. Hollister     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

Goldman, Sachs & Co. By:  

/s/ Daniel Young

  (Goldman, Sachs & Co.)   Name:   Daniel Young   Title:   Managing Director

As representatives of the several Initial Purchasers named in Schedule I hereto



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

Wells Fargo Securities, LLC By:  

/s/ Craig McCracken

  Name:   Craig McCracken   Title:   Managing Director

As representatives of the several Initial Purchasers named in Schedule I hereto